DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 11/10/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
		
Claim Status
Claims 2, 9, 10, 12-13, and 18 are cancelled.
Claim 23 is newly added.
Claims 1, 3-8, 11, 14-17, and 19-23 are pending.

Claims 1, 3-8, 11, 14, and 23 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Go Gingham (downloaded 7/8/2021 from   https://gogingham.com/2017/01/31/make-your-own-mouthwash/; available on the internet 1/31/2017), in view of Dehghan (US 2016/0000664 A1), Baig (US 9,161,895, of record), Dolezal (US 2019/0175956 A1, of record), Principe (US 2007/0183989 A1, of record), and Bergeron (US 2007/0110682 A1; of record).
Go Gingham teaches a mouthwash composition comprising:

    PNG
    media_image1.png
    103
    204
    media_image1.png
    Greyscale

For claims 3 and 4, the addition of peppermint oil, a flavor oil, meets the limitations of each claim. 
Go Gingham teaches an amount of sodium bicarbonate of about 3% (28.8 gm of NaHCO3 in 887 gm of water). This amount is greater than the claimed range.
Go Gingham does not teach the presence of, or the claimed amounts of, sodium bicarbonate, sodium gluconate, erythritol, magnesium chloride, zinc citrate, or potassium citrate in the composition. Go Gingham also does not teach the claimed pH.
Dehghan, Baig, Dolezal, Principe, and Bergeron teach the missing elements of Go Gingham.

Baig teaches oral care compositions such as mouthspray and mouthrinse, comprising polyvalent metal salts such as zinc salts of use to provide protection of teeth from erosion (Abstract; col 4: 47-51; col 5: 28-29). The polyvalent metal salt is present as an antimicrobial agent (col 8: 26-28), and the sodium gluconate is present as a chelating agent. Baig teaches chelating agents are able to complex calcium found in the cell walls of the bacteria, as well as disrupting plaque and acting as stabilizers for the metal ions (col 13: 10-17 and 24-27).
Baig also teaches the sodium gluconate chelating agent may be used from about 0.1 % to about 2.5% (col 13: 33-35), overlapping the claimed range. Baig also teaches erythritol as a hydration agent at a level of about 0.001 % to about 10 % (col 17: 35-36), overlapping the claimed range.
Dolezal teaches mouthwashes comprising magnesium compounds such as magnesium chloride. Dolezal teaches magnesium may aid in the mineralization of teeth (pg 5, [0065]; pg 6, [0068]). Dolezal teaches that magnesium may be present in amounts of 0.01% to 2% (Table pg 11, [0121]), overlapping the range recited in claim 1. 
Principe teaches oral compositions such as mouthwashes for reducing one or more of plaque, tartar, caries, dentinal sensitivity, malodor, and/or 
Bergeron teaches the range of glycerin and the amount of water of recited in claim 1. Bergeron teaches mouthwashes comprising glycerin in an amount of from 0% to 60%, with the remainder of the solution comprising water (pg 8, [0074]); as such, Bergeron teaches amounts of both glycerine and water that overlap the percentages recited in claim 1. 
For claims 6-8, since the mouthwash or mouthspray composition taught by the combination of Go Gingham, Dehghan, Baig, Dolezal, Principe, and Bergeron contains each of the claimed elements, one of ordinary skill would expect the composition to have the claimed safety and stability profiles with a reasonable expectation of success since such a composition would be expected to have the same chemical properties, including toxicity and storage stability. That is, as the composition of the combination of Go Gingham, Baig, Dolezal, and Principe appears to overlap with the claimed composition, the skilled artisan would have expected that the composition of the combination of Go Gingham, Baig, Dolezal, and Principe would have had the same stability as that which is instantly claimed. Something which is old (e.g. the composition of the combination of Go Gingham, 
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to include sodium bicarbonate, sodium gluconate, erythritol, magnesium chloride, zinc citrate, potassium citrate, water, and glycerin in the claimed amounts in the mouthwash composition of Go Gingham. A person of ordinary skill would have been motivated to choose sodium gluconate, erythritol, magnesium chloride, zinc citrate and potassium citrate in the claimed amounts to include in the mouthwash composition of Go Gingham because Baig teaches zinc in the claimed amounts acts as an antimicrobial agent and sodium gluconate in the claimed amounts acts as a chelating agent able to disrupt plaque and act as a stabilizer for the metal ions; Dolezal teaches magnesium chloride in the claimed amounts aids in the mineralization of teeth and sodium bicarbonate acts as a natural tooth whitener, may have antimicrobial properties, and helps to neutralize acids which are the byproduct of bacteria metabolism and may erode the enamel surface of a tooth which leads to cavities; and Principe teaches zinc citrate and potassium citrate, each in the claimed amounts, act together to treat tooth sensitivity and suppress the formation the prima facie obvious to select elements for incorporation into a composition, based on their recognized suitability for its intended use. See MPEP 2144.07.  
Furthermore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include glycerin in an amount of between about 28.5% and about 31.5% and water in an amount of between about 57% and about 63% in the composition taught by the combination of Go Gingham. A person of ordinary skill would have been motivated to include glycerin in an amount of between about 28.5% and about 31.5% and water in an amount of between about 57% and about 63% in the composition taught by the combination of Go Gingham because Bergeron teaches that a solvent system containing the claimed amounts of glycerin and water are useful and typical for a mouthwash composition, and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. As for the amounts of glycerin and water required by the claims, a person of ordinary skill in the art would have been motivated to adjust the amounts of glycerin and water in order to obtain a workable product that is safe and where all of the claimed elements are present in solution. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.

2) Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Go Gingham (cited above), in view of Dehghan (cited above), Baig (cited above), Dolezal (cited above), Principe (cited above), Bergeron (cited above), Modak (US 2016/0374352 A1; of record), and Shi (US 2008/0138299 A1; of record).
The teachings of Go Gingham, Dehghan, Baig, Dolezal, Principe, and Bergeron are discussed above. 
The combination of Go Gingham, Dehghan, Baig, Dolezal, Principe, and Bergeron does not teach the pomegranate extract, thyme extract, licorice extract, turmeric extract, and peppermint flavor extract recited in claim 11, or the respective amounts of each of these elements.
Modak and Shi teach the missing elements of the combination of Go Gingham, Dehghan, Baig, Dolezal, Principe, and Bergeron.
Modak teaches antimicrobial compositions comprising mixtures of essential oils, botanical extracts, and synthetic antimicrobial agents which do not rely on alcohol to produce their antimicrobial effects (pg 1, [0002]). Modak teaches pomegranate extract as a botanical extract in an amount of from 0.1% to 1.0% (pg 1, [0008]); thyme extract in an amount of from 0.01% to 1% (pg 1, [0007]); peppermint oil (a flavor extract) present in between 0.01% and 0.7% (pg 5, [0075]); and a turmeric extract (“curcumin compounds”) in an amount of 0.1% to 2%, in each instance overlapping the range recited in claim 11.

Shi teaches licorice extracts that inhibit oral pathogenic microorganisms and oral care products that counter breath odor, preventing dental caries, reduce dental plaques, reduce gingivitis, desensitize teeth, reduce calculus, and whiten teeth (Abstract). Shi teaches the amount extract of licorice in a mouthwash formulation is from preferably from 0.025% to 0.5% (pg 5, [0042]), overlapping the range recited in claim 11.
For claim 14, since the composition taught by the combination of Go Gingham, Baig, Dolezal, Principe, Bergeron, Modak, and Shi overlaps the claimed invention, it must have the same toxicological properties. "When the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art."  In re Spada, 911 F .2d 705, 709, (Fed. Cir. 1990). See also MPEP 2112.
	It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to include pomegranate extract, thyme extract, a turmeric extract, and licorice extract, each in their respective claimed amounts, to the composition of the combination of Go Gingham, Dehghan, Baig, Dolezal, Principe, and Bergeron. A person of ordinary skill would have been motivated to choose pomegranate, thyme, peppermint, and turmeric extract to include in the mouthwash composition of the combination of Go Gingham, Dehghan, Baig, Dolezal, Principe, and Bergeron since Modak teaches prima facie obvious to select elements for incorporation into a composition, based on their recognized suitability for its intended use. 
With regard to the incorporation of licorice extract in the composition of the combination of Go Gingham, Dehghan, Baig, Dolezal, Principe and Bergeron, one of ordinary skill would have been motivated since Shi teaches the addition of licorice extract in the claimed amount to an oral care composition produces a product with the advantages of reducing breath odor, preventing dental caries, reducing dental plaques, reducing gingivitis, desensitizing teeth, reducing calculus, and whitening the teeth.

Examiner’s Reply to Attorney Arguments dated 11/10/2021
The applicant argues that Baig fails to teach the claimed range of erythritol.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, Baig teaches a range of erythritol of from 0.001% to about 10%, overlapping the claimed range. As set forth in MPEP 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
The applicant argues that Baig teaches a composition comprising a fluoride ion source and a quaternary ammonium compound as an antimicrobial agent.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The elements taught by Baig and cited in the rejections KSR, a combination resulting from a “finite number of identifiable predictable solutions” is likely obvious” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007).

Technical Background Material
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of 
Mäkinen (International Journal of Dentistry, Volume 2010, 1-23) teaches the remineralization of enamel defects through the complexation of sugar alcohols such as erythritol with calcium ions at alkaline pH values in the saliva.

	
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/MICHAEL P COHEN/Primary Examiner, Art Unit 1612